Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT AND

FIRST AMENDMENT TO GUARANTY AND SURETYSHIP AGREEMENT

Third Amendment to Credit Agreement and First Amendment to Guaranty and
Suretyship Agreement, dated the 7th day of November, 2013, by and among
UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC., a Delaware corporation
(“Universal”), DUNKIRK SPECIALTY STEEL, LLC., a Delaware limited liability
company (“Dunkirk”), NORTH JACKSON SPECIALTY STEEL, LLC, a Delaware limited
liability company (“North Jackson”) (Universal, Dunkirk and North Jackson are,
each, a “Borrower” and collectively, the “Borrowers”), USAP HOLDINGS, INC., a
Delaware corporation (the “Guarantor”), PNC BANK, NATIONAL ASSOCIATION (“PNC”),
and various other financial institutions from time to time (PNC and such other
financial institutions are each, a “Lender” and collectively, the “Lenders”) and
PNC, as administrative agent for the Lenders (PNC, in such capacity, the
“Administrative Agent”) (the “Third Amendment”).

WITNESSETH:

WHEREAS, the Borrowers, the Guarantor, the Lenders party thereto and the
Administrative Agent entered into that certain Credit Agreement, dated as of
August 18, 2011, as amended by that certain (i) First Amendment to Credit
Agreement, dated March 19, 2012 and (ii) Second Amendment to Credit Agreement,
dated March 29, 2013 (as may be further amended, modified, supplemented or
restated from time to time, the “Credit Agreement”), pursuant to which, among
other things, the Lenders agreed to extend credit to the Borrowers; and

WHEREAS, the Borrowers and the Guarantor desire to amend certain provisions of
the Credit Agreement and the Administrative Agent and the Lenders desire to
permit such amendments pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1. All capitalized terms used herein which are defined in the Credit Agreement
shall have the same meaning herein as in the Credit Agreement unless the context
clearly indicates otherwise.

2. Section 1.1 of the Credit Agreement is hereby amended by inserting the
following defined terms in their appropriate alphabetical order:

Account shall mean any account, contract right, general intangible, chattel
paper, instrument or document representing any right to payment for goods sold
or services rendered, whether or not earned by performance and whether or not
evidenced by a contract, instrument or document, which is now owned or hereafter
acquired by a Loan Party. All Accounts, whether Qualified Accounts or not, shall
be subject to the Administrative Agent’s Prior Security Interest.



--------------------------------------------------------------------------------

Account Debtor shall mean any Person who is or who may become obligated to a
Loan Party under, with respect to, or on account of, an Account.

Borrowing Base shall mean at any time the sum of (i) eighty percent (80%) of
Qualified Accounts, plus (ii) the greater of (A) sixty percent (60%) of the
value of Qualified Inventory or (B) eighty-five percent (85.0%) of the Net
Orderly Liquidation Value of Qualified Inventory (expressed as a percentage of
cost based on the most recent inventory appraisal). Notwithstanding anything to
the contrary herein, the Administrative Agent may, in its Permitted Discretion,
or shall at the direction of the Required Lenders in their commercially
reasonable discretion, at any time hereafter, decrease the advance percentage
for Qualified Accounts, Qualified Inventory and/or the Net Orderly Liquidation
Value of Qualified Inventory, as applicable, or increase the level of any
reserves or ineligibles, or define or maintain such other reserves or
ineligibles, as the Administrative Agent may, or shall at the direction of the
Required Lenders, deem necessary or appropriate. Any such change shall become
effective immediately upon written notice from the Administrative Agent to the
Borrowing Agent for the purpose of calculating the Borrowing Base hereunder.

Borrowing Base Certificate shall mean a certificate in substantially the form of
Exhibit 8.3.4 pursuant to which the Borrowers shall compute the Borrowing Base.
The Borrowers shall deliver the Borrowing Base Certificate at the time specified
in Section 8.3.4 [Borrowing Base Certificates, Etc.].

CEA shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.

CFTC shall mean the Commodity Futures Trading Commission.

Covered Entity shall mean (a) each Borrower, each of Borrower’s Subsidiaries,
all Guarantors and all pledgors of Collateral and (b) each Person that, directly
or indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, twenty-five percent (25%) or more
of the issued and outstanding equity interests having ordinary voting power for
the election of directors of such Person or other Persons performing similar
functions for such Person, or (y) power to direct or cause the direction of the
management and policies of such Person whether by ownership of equity interests,
contract or otherwise.

 

- 2 -



--------------------------------------------------------------------------------

Effective Date means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.

Eligible Contract Participant shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

Eligibility Date shall mean, with respect to each Borrower and each Guarantor
and each Swap, the date on which this Agreement or any Loan Document becomes
effective with respect to such Swap (for the avoidance of doubt, the Eligibility
Date shall be the Effective Date of such Swap if this Agreement or any Loan
Document is then in effect with respect to such Borrower or such Guarantor, and
otherwise it shall be the Effective Date of this Agreement and/or such Loan
Document(s) to which such Borrower or such Guarantor is a party).

Exchange Act shall mean the Securities Exchange Act of 1934, as amended.

Excluded Hedge Liability or Liabilities shall mean, with respect to each
Borrower and each Guarantor, each of its Swap Obligations if, and only to the
extent that, all or any portion of this Agreement or any Loan Document that
relates to such Swap Obligation is or becomes illegal under the CEA, or any
rule, regulation or order of the CFTC, solely by virtue of such Borrower’s
and/or Guarantor’s failure to qualify as an Eligible Contract Participant on the
Eligibility Date for such Swap. Notwithstanding anything to the contrary
contained in the foregoing or in any other provision of this Agreement or any
Loan Document, the foregoing is subject to the following provisos: (a) if a Swap
Obligation arises under a master agreement governing more than one Swap, this
definition shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guaranty or security interest is or becomes
illegal under the CEA, or any rule, regulations or order of the CFTC, solely as
a result of the failure by such Borrower or Guarantor for any reason to qualify
as an Eligible Contract Participant on the Eligibility Date for such Swap;
(b) if a guarantee of a Swap Obligation would cause such obligation to be an
Excluded Hedge Liability but the grant of a security interest would not cause
such obligation to be an Excluded Hedge Liability, such Swap Obligation shall
constitute an Excluded Hedge Liability for purposes of the guaranty but not for
purposes of the grant of the security interest; and (c) if there is

 

- 3 -



--------------------------------------------------------------------------------

more than one Borrower or Guarantor executing this Agreement or the Loan
Documents and a Swap Obligation would be an Excluded Hedge Liability with
respect to one or more of such Persons, but not all of them, this definition of
Excluded Hedge Liability or Liabilities with respect to each such Person shall
only be deemed applicable to (i) the particular Swap Obligations that constitute
Excluded Hedge Liabilities with respect to such Person, and (ii) the particular
Person with respect to which such Swap Obligations constitute Excluded Hedge
Liabilities.

Inventory shall mean any and all goods, merchandise and other personal property,
including, without limitation, goods in transit, wheresoever located and whether
now owned or hereafter acquired by any Loan Party which are or may at any time
be held as raw materials, finished goods, work-in-process, supplies or materials
used or consumed in the such Loan Party’s business or held for sale or lease,
including, without limitation, (a) all such property the sale or other
disposition of which has given rise to Accounts and which has been returned to
or repossessed or stopped in transit by such Loan Party, and (b) all packing,
shipping and advertising materials relating to all or any such property. All
Inventory, whether Qualified Inventory or not, shall be subject to the Lenders’
Prior Security Interest.

Net Orderly Liquidation Value shall mean, on any date of determination, with
regard to any Inventory, the net proceeds that could be expected from an orderly
liquidation sale of such Inventory, after all expenses, professionally managed,
with the seller obligated to sell over a defined period not to exceed one
hundred twenty (120) days from the commencement of such sale, assuming that
(a) the Borrowers’ facilities are in limited operation, utilizing select current
employees of the Borrowers, for the purpose of liquidating the Inventory,
(b) the Inventory would be disposed of on a piecemeal basis or through
appropriate groupings, under a scenario whereby the purchasers are buying “as
is, where is” for cash or cash equivalent, (c) the terms are sold on a Free On
Board (“FOB”) warehouse basis, and (d) taking into consideration current
economic trends, condition, location and marketability.

Non-Qualifying Party shall mean any Borrower or any Guarantor that on the
applicable Eligibility Date fails for any reason to qualify as an Eligible
Contract Participant.

Qualified ECP Loan Party shall mean each Borrower or each Guarantor that on the
Eligibility Date is (a) a corporation, partnership, proprietorship,
organization, trust, or other entity other than a “commodity pool” as defined in
Section 1a(10) of the CEA

 

- 4 -



--------------------------------------------------------------------------------

and CFTC regulations thereunder that has total assets exceeding Ten Million and
00/100 Dollars ($10,000,000.00) or (b) an Eligible Contract Participant that can
cause another person to qualify as an Eligible Contract Participant on the
Eligibility Date under Section 1a(18)(A)(v)(II) of the CEA by entering into or
otherwise providing a “letter of credit or keepwell, support, or other
agreement” for purposes of Section 1a(18)(A)(v)(II) of the CEA.

Qualified Accounts shall mean any Accounts which the Administrative Agent in its
Permitted Discretion determines to have met all of the minimum requirements set
forth on Schedule 1.1(D).

Qualified Inventory shall mean any Inventory which the Administrative Agent in
its Permitted Discretion determines to have met all of the minimum requirements
set forth on Schedule 1.1(E).

Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

Sanctioned Country shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

Schedule of Accounts shall mean a detailed aged trial balance of all then
existing Accounts in form and substance satisfactory to Administrative Agent,
specifying in each case the names, addresses, face amount and dates of
invoice(s) for each Account Debtor obligated on an Account so listed and, if
requested by the Administrative Agent, copies of proof of delivery and customer
statements and the original copy of all documents, including, without
limitation, repayment histories and present status reports, and such other
matters and information relating to the status of the Accounts and/or the
Account Debtors so

 

- 5 -



--------------------------------------------------------------------------------

scheduled as the Administrative Agent may from time to time reasonably request.

Schedule of Inventory shall mean a current schedule of Inventory in form and
substance satisfactory to the Administrative Agent on an average cost value
basis, itemizing and describing the kind, type, quality and quantity of
Inventory, as determined by physical counts, the Borrowers’ costs therefor and
selling price thereof, and the daily withdrawals therefrom and additions
thereto.

Schedule of Payables shall mean a detailed listing of the Borrowers’ existing
accounts payable, specifying the names of each creditor and the amount owed to
such creditor and such matters and information relating to the status of the
Borrowers’ accounts payable so scheduled as the Administrative Agent may from
time to time reasonably request.

Swap shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

Swap Obligation means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap.

Third Amendment shall mean that certain Third Amendment to Credit Agreement and
First Amendment to Guaranty and Suretyship Agreement, dated the 7th day of
November, 2013, by and among the Borrowers, the Guarantor, the Lenders and the
Administrative Agent.

3. Section 1.1 of the Credit Agreement is hereby amended by deleting the
following definitions in their entirety and in their stead inserting the
following:

Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

Consolidated EBITDA for any period of determination shall mean (i) the sum of
net income, depreciation, amortization, non-cash impairment charges and other
non-cash charges to net income, interest expense, income tax expense,
Transaction

 

- 6 -



--------------------------------------------------------------------------------

Expenses paid during the fiscal quarter ended December 31, 2010 in an amount not
to exceed Six Hundred Sixty Nine Thousand and 00/100 Dollars ($669,000.00),
Transaction Expenses paid during the fiscal quarter ended March 31, 2011 in an
amount not to exceed Two Hundred Nineteen Thousand and 00/100 Dollars
($219,000.00), Transaction Expenses paid during the fiscal quarter ended
June 30, 2011 in an amount not to exceed Four Hundred Ninety-Six Thousand and
00/100 Dollars ($496,000.00), non-recurring Transaction Expenses incurred after
June 30, 2011 which are expensed and not capitalized in an amount not to exceed
Three Million and 00/100 Dollars ($3,000,000.00), and severance expenses not to
exceed Six Hundred Fifty Thousand and 00/100 Dollars ($650,000.00) minus
(ii) non-cash credits to net income, in each case of Universal and its
Subsidiaries for such period determined and consolidated in accordance with
GAAP. For purposes of calculating Consolidated EBITDA, (a) with respect to any
Permitted Acquisition, Consolidated EBITDA shall be calculated on a pro forma
basis, using historical numbers, in accordance with GAAP as if such Permitted
Acquisition had been consummated at the beginning of such period, and (b) with
respect to a business liquidated, sold or disposed of by the Loan Parties in
accordance with and as permitted by the terms and provisions of the final loan
documentation, Consolidated EBITDA shall be calculated on a pro forma basis,
using historical numbers, in accordance with GAAP as if such liquidation, sale
or disposition had been consummated at the beginning of such period.

Fixed Charges shall mean for any period of determination the sum of cash
interest expense, cash income taxes, scheduled principal installments on
Indebtedness (without giving effect to any voluntary prepayments of such
Indebtedness), capital expenditures (excluding Specified North Jackson Capital
Expenditures) and payments under capitalized leases, in each case of Universal
and its Subsidiaries for such period determined and consolidated in accordance
with GAAP.

Interest Rate Hedge shall mean foreign exchange agreements, currency swap
agreements, interest rate exchange, collar, cap, swap (including, but not
limited to, a Swap), adjustable strike cap, adjustable strike corridor
agreements or similar hedging agreements entered into by the Loan Parties or
their Subsidiaries in the ordinary course of business and not for speculative
purposes.

Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or

 

- 7 -



--------------------------------------------------------------------------------

award of or settlement agreement, by agreement, consent or otherwise, with any
Official Body.

Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent’s Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Interest Rate
Hedge and (iii) any Other Lender Provided Financial Service Product; provided,
however, notwithstanding anything to the contrary contained herein, the
Obligations shall not include any Excluded Hedge Liabilities.

4. Section 2.1 of the Credit Agreement is hereby deleted in its entirety and in
its stead is inserted the following:

2.1 Revolving Credit Commitments.

2.1.1. Revolving Credit Loans. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Lender
severally agrees to make Revolving Credit Loans to the Borrowers at any time or
from time to time on or after the date hereof to the Expiration Date; provided
that after giving effect to each such Loan (i) the aggregate amount of Revolving
Credit Loans from such Lender shall not exceed such Lender’s Revolving Credit
Commitment minus such Lender’s Ratable Share of the Letter of Credit Obligations
and (ii) the Revolving Facility Usage shall not exceed the lesser of (a) the
Revolving Credit Commitments and (b) the Borrowing Base. Within such limits of
time and amount and subject to the other provisions of this Agreement, the
Borrowers may borrow, repay and reborrow pursuant to this Section 2.1.

2.1.2 Swing Loan Commitment. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, and in order
to facilitate loans and repayments between Settlement Dates, PNC may, at its
option, cancelable at any time for any reason whatsoever, make swing loans (the
“Swing Loans”) to the Borrowers at any time or from time to time after the date
hereof to, but not including, the Expiration Date, in an aggregate principal
amount up to but not in excess of Seven Million and 00/100 Dollars
($7,000,000.00), provided that after giving effect to such Loan, the Revolving
Facility Usage shall not exceed the lesser of (a) the Revolving

 

- 8 -



--------------------------------------------------------------------------------

Credit Commitments and (b) the Borrowing Base. Within such limits of time and
amount and subject to the other provisions of this Agreement, the Borrowers may
borrow, repay and reborrow pursuant to this Section 2.1.2.

5. The fourth (4th) complete sentence of Section 2.8.1 of the Credit Agreement
is hereby deleted in its entirety and in its stead is inserted the following:

Unless the Issuing Lender has received notice from any Lender, Administrative
Agent or any Loan Party, at least one day prior to the requested date of
issuance, amendment or extension of the applicable Letter of Credit, that one or
more applicable conditions in Section 7 [Conditions of Lending and Issuance of
Letters of Credit] is not satisfied, then, subject to the terms and conditions
hereof and in reliance on the agreements of the other Lenders set forth in this
Section 2.8, the Issuing Lender or any of the Issuing Lender’s Affiliates will
issue a Letter of Credit or agree to such amendment or extension, provided that
each Letter of Credit shall (A) have a maximum maturity of twelve (12) months
from the date of issuance (provided that, subject to the following clause (B),
the expiration date thereof may be subject to automatic extension), and (B) in
no event expire later than the Expiration Date and provided further that in no
event shall (i) the Letter of Credit Obligations exceed, at any one time, Ten
Million and 00/100 Dollars ($10,000,000.00) (the “Letter of Credit Sublimit”) or
(ii) the Revolving Facility Usage exceed, at any one time, the lesser of (x) the
Revolving Credit Commitments and (y) the Borrowing Base.

6. Section 5.7.1 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:

5.7.1. Borrowing Base Exceeded. Whenever the Revolving Facility Usage exceeds
the Borrowing Base, the Borrowers shall make, within one (1) Business Day after
the Borrowers learn of such excess and whether or not the Administrative Agent
has given notice to such effect, a mandatory prepayment of principal equal to
the excess of the Revolving Facility Usage over the Borrowing Base, together
with accrued interest on such principal amount.

7. Section 5.12 of the Credit Agreement is hereby deleted in its entirety and in
its stead is inserted the following:

5.12 Collections; Administrative Agent’s Right to Notify Account Debtors. The
Borrowers hereby authorize the Administrative Agent, now and at any time or
times hereafter during the continuance of an Event of Default, to (i) notify any
or

 

- 9 -



--------------------------------------------------------------------------------

all Account Debtors that the Accounts have been assigned to the Lenders and that
the Lenders have a security interest therein, and (ii) direct such Account
Debtors to make all payments due from them to the Borrowers upon the Accounts
directly to the Administrative Agent or to a lockbox designated by the
Administrative Agent. The Administrative Agent shall promptly furnish the
Borrowing Agent with a copy of any such notice sent. Any such notice, in the
Administrative Agent’s sole discretion, may be sent on any Borrower’s
stationery, in which event the applicable Borrower shall co-sign such notice
with the Administrative Agent. To the extent that any Law or custom or any
contract or agreement with any Account Debtor requires notice to or the approval
of the Account Debtor in order to perfect such assignment of a security interest
in Accounts, the Borrowers agree to give such notice or obtain such approval.

8. Section 6.1 of the Credit Agreement is hereby amended by inserting a new
Section 6.1.18 as follows:

6.1.18 Anti-Terrorism Laws.

(a) Each Loan Party represents and warrants that (i) no Covered Entity is a
Sanctioned Person and (ii) no Covered Entity, either in its own right or through
any third party, (A) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (C) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.

(b) Each Loan Party covenants and agrees that (i) no Covered Entity will become
a Sanctioned Person, (ii) no Covered Entity, either in its own right or through
any third party, will (B) have any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) do business in or with, or derive any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti-Terrorism Law; (C) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (D) use the Advances to
fund any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law, (iii)the funds used to repay the Obligations will not be
derived from any unlawful activity, (iv) each Covered Entity shall comply with
all Anti-Terrorism Laws

 

- 10 -



--------------------------------------------------------------------------------

and (v) the Borrowers shall promptly notify the Agent in writing upon the
occurrence of a Reportable Compliance Event.

9. Section 8.1.5 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:

8.1.5 Visitation Rights. Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent or any of the Lenders to visit and
inspect any of its properties, including to conduct audits, appraisals and field
examinations of the Collateral, and to examine and make excerpts from its books
and records and discuss its business affairs, finances and accounts with its
officers, all in such detail and at such times and as often as the
Administrative Agent or any of the Lenders may reasonably request, provided that
so long as an Event of Default has not occurred, (i) the Administrative Agent,
in its sole discretion, shall conduct, at the Borrowers’ expense, audits,
appraisals and field examinations of the Collateral no more frequently than two
(2) times per fiscal year and (ii) each Lender shall provide the Borrowing Agent
and the Administrative Agent with reasonable notice prior to any visit or
inspection, which visit or inspection shall be at such Lender’s expense. In the
event any Lender desires to conduct an audit, appraisal or field examination of
the Collateral of any Loan Party, such Lender shall make a reasonable effort to
conduct such visit contemporaneously with any visit to be performed by the
Administrative Agent.

10. Effective September 30, 2013, Section 8.2.17 of the Credit Agreement is
hereby deleted in its entirety and in its stead is inserted the following:

8.2.17 Minimum Fixed Charge Coverage Ratio. The Loan Parties shall not permit
the Fixed Charge Coverage Ratio to be less than (i) 1.10 to 1.00, calculated as
of March 31, 2013 and the end of each fiscal quarter thereafter through and
including June 30, 2013, in each case for the four (4) fiscal quarters then
ended, (ii) 1.00 to 1.00, calculated as of (a) September 30, 2013 for the four
(4) fiscal quarters then ended, (b) June 30, 2014 for the two (2) fiscal
quarters then ended and (c) September 30, 2014 for the three (3) fiscal quarters
then ended and (iii) 1.10 to 1.00, calculated as of December 31, 2014 and the
end of each fiscal quarter thereafter, in each case for the four (4) fiscal
quarters then ended.

 

- 11 -



--------------------------------------------------------------------------------

11. Effective September 30, 2013, Section 8.2.18 of the Credit Agreement is
hereby deleted in its entirety and in its stead is inserted the following:

8.2.18 Maximum Leverage Ratio. The Loan Parties shall not permit the Leverage
Ratio to exceed (i) 3.75 to 1.00, calculated as of March 31, 2013, June 30,
2013, December 31, 2014 and March 31, 2015, in each case for the four (4) fiscal
quarters then ended, (ii) 3.50 to 1.00, calculated as of June 30, 2015 and
September 30, 2015, in each case for the four (4) fiscal quarters then ended,
(iii) 3.25 to 1.00, calculated as of December 31, 2015 for the four (4) fiscal
quarters then ended, and (iv) 3.00 to 1.00, calculated as of March 31, 2016 and
the end of each fiscal quarter thereafter, in each case for the four (4) fiscal
quarters then ended.

12. Effective September 30, 2013, Section 8.2 of the Credit Agreement is hereby
amended by inserting a new Section 8.2.19 as follows:

8.2.19 Minimum Consolidated EBITDA. The Loan Parties shall not permit
Consolidated EBITDA to be less than (i) Eighteen Million and 00/100 Dollars
($18,000,000.00), calculated as of September 30, 2013, for the four (4) fiscal
quarters then ended, (ii) Twelve Million and 00/100 Dollars ($12,000,000.00),
calculated as of December 31, 2013, for the four (4) fiscal quarters then ended,
(iii) Twelve Million and 00/100 Dollars ($12,000,000.00), calculated as of
March 31, 2014 and June 30, 2014, in each case for the four (4) fiscal quarters
then ended, and (iv) Fourteen Million and 00/100 Dollars ($14,000,000.00),
calculated as of September 30, 2014, for the four (4) fiscal quarters then
ended.

13. Section 8.2 of the Credit Agreement is hereby amended by inserting a new
Section 8.2.20 as follows:

8.2.20 Anti-Terrorism Laws. No Loan Party shall, until satisfaction in full of
the Obligations and termination of this Agreement, nor shall it permit any
Owner, Affiliate, Subsidiary or agent to:

8.2.20.1 Maintain any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person.

8.2.20.2 Conduct any business or engage in any transaction or dealing with any
Sanctioned Country or Sanctioned Person in violations of any law, regulation,
order or directive enforced by any Compliance Authority.

 

- 12 -



--------------------------------------------------------------------------------

8.2.20.3 Use the proceeds of the Loans to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any law, regulation, order or directive
enforced by any Compliance Authority.

8.2.20.4 Engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

Each Loan Party shall deliver to Administrative Agent any certification or other
evidence reasonably requested from time to time by the Administrative Agent or
any Lender in its sole discretion, confirming such Loan Party’s compliance with
this Section 8.2.20 [Anti-Terrorism Laws].

14. Section 8.3.4 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:

8.3.4 Borrowing Base Certificates, Schedules of Accounts, Inventory and
Payables. As soon as available and in any event within twenty (20) calendar days
after the end of each calendar month, in each case calculated as of the last day
of the immediately preceding calendar month, (i) a Borrowing Base Certificate in
the form of Exhibit 8.3.4 hereto, appropriately completed, executed and
delivered by an Authorized Officer of the Borrowers, (ii) a Schedule of Accounts
and Schedule of Inventory; and (iii) a Schedule of Payables; provided, however,
notwithstanding the foregoing, the Loan Parties shall furnish or cause to be
furnished to the Administrative Agent and each of the Lenders any of such items
(i) through (iii) above for any applicable reporting period as the
Administrative Agent or any of the Lenders shall reasonably request.

15. Section 9.1.3 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:

9.1.3 Breach of Negative Covenants, Anti-Terrorism Laws or Visitation Rights.
Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 8.1.5 [Visitation Rights], Section 8.1.9
[Anti-Terrorism Laws] or Section 8.2 [Negative Covenants];

 

- 13 -



--------------------------------------------------------------------------------

16. Section 9.1.11 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:

9.1.11 Anti-Money Laundering/International Trade Law Compliance. Any
representation or warranty contained in Section 6.1.18 [Anti-Terrorism Laws] is
or becomes false or misleading at any time.

17. Section 9.2.4 of the Credit Agreement is hereby amended by inserting a new
paragraph at the end thereof as follows:

Notwithstanding anything to the contrary contained herein, no Swap Obligations
of any Non-Qualifying Party shall be paid with amounts received from such
Non-Qualifying Party under its guaranty (including sums received as a result of
the exercise of remedies with respect to such guaranty) or from the proceeds of
such Non-Qualifying Party’s Collateral if such Swap Obligations would constitute
Excluded Hedge Liabilities, provided, however, that to the extent possible
appropriate adjustments shall be made with respect to payments and/or the
proceeds of Collateral from the Borrowers and/or any Guarantors that are
Eligible Contract Participants with respect to such Swap Obligations to preserve
the allocation to Obligations otherwise set forth herein.

18. Section 11.3.1 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:

11.3.1 Costs and Expenses. The Borrowers shall pay (i) all out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent) in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent, any Lender or the
Issuing Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in

 

- 14 -



--------------------------------------------------------------------------------

connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) all
reasonable out-of-pocket expenses of the Administrative Agent’s regular
employees and agents engaged periodically to perform audits, appraisals and
field examinations of the Loan Parties’ Collateral, books, records and business
properties.

19. The first (1st) complete sentence of Section 11.16 of the Credit Agreement
is hereby deleted in its entirety and in its stead is inserted the following:

Any Subsidiary of any Loan Party which is required to join this Agreement
pursuant to Section 8.2.9 [Subsidiaries, Partnerships and Joint Ventures] or
Section 8.2.6(ii) [Liquidations, Mergers, Consolidations, Acquisitions] shall
execute and deliver to the Administrative Agent (i) a Borrower Joinder or a
Guarantor Joinder, as determined by the Administrative Agent, and (ii) documents
in the forms described in Section 7.1 [First Loans and Letters of Credit] that
the Administrative Agent may reasonably require, modified as appropriate to
relate to such Subsidiary, including, without limitation, organizational
documents, legal opinions and documents necessary to grant and perfect Prior
Security Interests to the Administrative Agent (for its benefit and for the
benefit of the Lenders) in all Collateral held by such Subsidiary; provided,
however, to the extent such Subsidiary becomes a Borrower, none of such assets
which become Collateral shall be included in the Borrowing Base in accordance
with the terms of this Agreement until such time as the Administrative Agent
makes such a determination in its sole discretion.

20. Article XI of the Credit Agreement is hereby amended by inserting a new
Section 11.17 as follows:

11.17 Keepwell. Each Loan Party, if it is a Qualified ECP Loan Party, jointly
and severally, hereby absolutely unconditionally and irrevocably (a) guarantees
the prompt payment and performance of all Swap Obligations owing by each
Non-Qualifying Party (it being understood and agreed that this guarantee is a
guaranty of payment and not of collection), and (b) undertakes to provide such
funds or other support as may be needed from time to time by any Non-Qualifying
Party to honor all of such Non-Qualifying Party’s obligations under this
Agreement or any Loan Document in respect of Swap Obligations (provided,
however, that each Qualified ECP Loan Party shall only be liable under this
Section 10.16 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under

 

- 15 -



--------------------------------------------------------------------------------

this Section 10.16, or otherwise under this Agreement or any Loan Document,
voidable under applicable law, including applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Loan Party under this Section 10.16 shall
remain in full force and effect until payment in full of the Obligations and
termination of this Agreement and the Loan Documents. Each Qualified ECP Loan
Party intends that this Section 10.16 constitute, and this Section 10.16 shall
be deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of each other Borrower and
Guarantor for all purposes of Section 1a(18(A)(v)(II) of the CEA.

21. Exhibit 8.3.3 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the Exhibit 8.3.3 attached hereto.

22. The Credit Agreement is hereby amended by adding a new Exhibit 8.3.4 in the
form of Exhibit 8.3.4 attached hereto.

23. Schedule 1.1(A) of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the Schedule 1.1(A) attached hereto.

24. The Credit Agreement is hereby amended by adding a new Schedule 1.1(D) in
the form of Schedule 1.1(D) attached hereto.

25. The Credit Agreement is hereby amended by adding a new Schedule 1.1(E) in
the form of Schedule 1.1(E) attached hereto.

26. The Guaranty Agreement made by the Guarantor in favor of the Administrative
Agent, is hereby amended by adding the following paragraph at the end thereof,
as follows:

EXCLUDED HEDGE OBLIGATIONS. Notwithstanding anything to the contrary contained
herein, the Debtor Liabilities shall not include any Excluded Hedge Liabilities.

27. The provisions of Sections 2 through 26 of this Third Amendment shall not
become effective until the Administrative Agent has received the following, each
in form and substance acceptable to the Administrative Agent:

 

  (a) this Third Amendment, duly executed by the Borrowers, the Guarantor, the
Lenders and the Administrative Agent;

 

  (b) the documents and conditions listed in the Preliminary Closing Agenda set
forth on Exhibit A attached hereto and made a part hereof;

 

  (c) payment of all fees and expenses owed to the Agent and its counsel in
connection with this Third Amendment; and

 

- 16 -



--------------------------------------------------------------------------------

  (d) such other documents as may be reasonably requested by the Administrative
Agent.

28. The Loan Parties hereby reconfirm and reaffirm all representations and
warranties, agreements and covenants made by and pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement or as set forth in
this Third Amendment and except any such representations or warranties made as
of a specific date or time, which shall have been true and correct in all
material respects as of such date or time.

29. The Loan Parties acknowledge and agree that each and every document,
instrument or agreement which at any time has secured payment of the Obligations
including, but not limited to, the Credit Agreement, each Patent, Trademark and
Copyright Security Agreement, each Pledge Agreement, the Security Agreement, the
Mortgage and the Lease Assignment continue to secure prompt payment when due of
the Obligations.

30. The Loan Parties hereby represent and warrant to the Lenders and the
Administrative Agent that (i) the Loan Parties have the legal power and
authority to execute and deliver this Third Amendment; (ii) the officers of the
Loan Parties executing this Third Amendment have been duly authorized to execute
and deliver the same and bind the Loan Parties with respect to the provisions
hereof; (iii) the execution and delivery hereof by the Loan Parties and the
performance and observance by the Loan Parties of the provisions hereof and of
the Credit Agreement and all documents executed or to be executed therewith, do
not violate or conflict with the organizational documents of the Loan Parties or
any law applicable to the Loan Parties or result in a breach of any provision of
or constitute a default under any other agreement, instrument or document
binding upon or enforceable against the Loan Parties and (iv) this Third
Amendment, the Credit Agreement and the documents executed or to be executed by
the Loan Parties in connection herewith or therewith constitute valid and
binding obligations of the Loan Parties in every respect, enforceable in
accordance with their respective terms.

31. The Loan Parties represent and warrant that (i) no Event of Default exists
under the Credit Agreement, nor will any occur as a result of the execution and
delivery of this Third Amendment or the performance or observance of any
provision hereof; and (ii) they presently have no claims or actions of any kind
at law or in equity against the Lenders and/or the Administrative Agent arising
out of or in any way relating to the Credit Agreement or the other Loan
Documents.

32. Each reference to the Credit Agreement that is made in the Credit Agreement
or any other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Credit Agreement as amended hereby.

33. The agreements contained in this Third Amendment are limited to the specific
agreements contained herein. Except as amended hereby, all of the terms and
conditions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect. This Third Amendment amends the Credit Agreement and is
not a novation thereof.

 

- 17 -



--------------------------------------------------------------------------------

34. This Third Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.

35. This Third Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of conflicts of law thereof. The Loan Parties
hereby consent to the jurisdiction and venue of any federal or state court
located in the Commonwealth of Pennsylvania with respect to any suit arising out
of or mentioning this Third Amendment.

[INTENTIONALLY LEFT BLANK]

 

- 18 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, have
caused this Third Amendment to be duly executed by their duly authorized
officers on the day and year first above written.

 

    BORROWERS: WITNESS:    

UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC.,

a Delaware corporation

/s/ Paul A. McGrath

                     By:  

/s/ Michael D. Bornak

  (SEAL)     Name:   Michael D. Bornak       Title:   Chief Financial Officer  
WITNESS:    

DUNKIRK SPECIALTY STEEL, LLC,

a Delaware limited liability company

/s/ Paul A. McGrath

    By:  

/s/ Michael D. Bornak

  (SEAL)     Name:   Michael D. Bornak       Title:   Executive Officer  
WITNESS:    

NORTH JACKSON SPECIALTY STEEL, LLC,

a Delaware limited liability company

/s/ Paul A. McGrath

    By:  

/s/ Michael D. Bornak

  (SEAL)     Name:   Michael D. Bornak       Title:   Treasurer       GUARANTOR:
WITNESS:    

USAP HOLDINGS, INC.,

a Delaware corporation

/s/ Paul A. McGrath

    By:  

/s/ Michael D. Bornak

  (SEAL)     Name:   Michael D. Bornak       Title:   Vice President  



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:

PNC BANK, NATIONAL ASSOCIATION,

as a Lender and as Administrative Agent

By:  

/s/ David B. Gookin

Name:   David B. Gookin Title:   Executive Vice President

THE HUNTINGTON NATIONAL BANK,

as a Lender

By:  

/s/ Michael P. DiClemente

Name:   Michael P. DiClemente Title:   Vice President

FIFTH THIRD BANK,

as a Lender

By:  

/s/ Victor Notaro

Name:   Victor Notaro Title:   Senior Vice President FIRST NATIONAL BANK OF
PENNSYLVANIA, as a Lender By:  

/s/ Diane Geisler

Name:   Diane Geisler Title:   Vice President

FIRST COMMONWEALTH BANK,

as a Lender

By:  

/s/ Brian J. Sohocki

Name:   Brian J. Sohocki Title:   Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT A

PRELIMINARY CLOSING AGENDA

This preliminary closing agenda contains the documents to be delivered in
connection with a third amendment to a One Hundred Twenty-Three Million Five
Hundred Thousand and 00/100 Dollar ($123,500,000.00) credit facility provided to
Universal Stainless & Alloy Products, Inc., a Delaware corporation
(“Universal”), Dunkirk Specialty Steel, LLC, a Delaware limited liability
company (“Dunkirk”) and North Jackson Specialty Steel, LLC, a Delaware limited
liability company (“North Jackson”) (Universal, Dunkirk and North Jackson are
each, a “Borrower” and collectively, the “Borrowers”, by PNC Bank, National
Association (“PNC Bank”) and various other financial institutions from time to
time (PNC Bank and such other financial institutions are each, a “Lender” and
collectively, the “Lenders”), PNC Bank, as administrative and collateral agent
for the Lenders (in such capacity, the “Agent”) and PNC Capital Markets LLC, a
Pennsylvania limited liability company, as the lead arranger (the “Lead
Arranger”).

 

No.

  

GENERAL LOAN DOCUMENTS

  

Responsible
Party

1.    Third Amendment to Credit Agreement and First Amendment to Guaranty and
Suretyship Agreement, by and among the Borrowers, USAP Holdings, Inc., a
Delaware corporation (the “Guarantor”) (the Borrowers and the Guarantor are
each, a “Loan Party” and collectively, the “Loan Parties”), the Lenders and the
Agent (the “Third Amendment”).    Agent 2.    Amended schedules to Credit
Agreement, as applicable and appropriate:       a.    Schedule 1.1(A) – Pricing
Grid (Interest and Letter of Credit Fee).    Agent    b.    Schedule 1.1(D) –
Qualified Accounts.    Agent    c.    Schedule 1.1(E) – Qualified Inventory.   
Agent    d.    Other amended schedules, if necessary and as appropriate.   
Borrowers 3.    Amended exhibits to Credit Agreement:    Agent    a.    Exhibit
8.3.3 – Quarterly Compliance Certificate.    Agent    b.    Exhibit 8.3.4 –
Borrowing Base Certificate.    Agent



--------------------------------------------------------------------------------

   TITLE DOCUMENTS    4.    Title Bring-Down with respect to the Mortgaged
Premises.    Borrowers/Agent 5.    Flood Certificate with respect to the
Mortgaged Premises.    Agent    ORGANIZATIONAL DOCUMENTS       Universal    6.
   Good Standing Certificates of Universal from the Secretary of State of the
State of Delaware (long form), and each jurisdiction in which it is registered
to do business as a foreign corporation, if any.    Borrowers 7.    Certificate
of the Secretary of Universal as to (i) resolutions of its Board of Directors
authorizing Universal to enter into the Third Amendment and all related
documents, (ii) incumbency of its officers, and (iii) no amendments to its
Certificate of Incorporation or Bylaws.    Borrowers    Dunkirk    8.    Good
Standing Certificates of Dunkirk from the Secretary of State of the State of
Delaware (long form), and each jurisdiction in which it is registered to do
business as a foreign limited liability company, if any.    Borrowers 9.   
Certificate of the Secretary of Dunkirk as to (i) resolutions of the sole Member
authorizing Dunkirk to enter into the Third Amendment and all related documents,
(ii) incumbency of its officers, and (iii) no amendments to its Certificate of
Formation or Limited Liability Company Agreement.    Borrowers    North Jackson
   10.    Good Standing Certificates of North Jackson from the Secretary of
State of the State of Delaware (long form), and each jurisdiction in which it is
registered to do business as a foreign limited liability company, if any.   
Borrowers 11.    Certificate of the Secretary of North Jackson as to
(i) resolutions of sole Member authorizing North Jackson to enter into the Third
Amendment and all related documents, (ii) incumbency of its officers, and
(iii) no amendments to its Certificate of Formation or Limited Liability Company
Agreement.    Borrowers



--------------------------------------------------------------------------------

   Guarantor    12.    Good Standing Certificates of the Guarantor from the
Secretary of State of the State of Delaware (long form), and each jurisdiction
in which it is registered to do business as a foreign corporation, if any.   
Borrowers 13.    Certificate of the Secretary of the Guarantor as to
(i) resolutions of its Board of Directors authorizing the Guarantor to enter
into the Third Amendment and all related documents, (ii) incumbency of its
officers, and (iii) no amendments to its Certificate of Incorporation or Bylaws.
   Borrowers    RELATED DOCUMENTS    14.    UCC Lien Searches with respect to
each Loan Party (at the state level only) in such party’s jurisdiction of
formation or incorporation, as the case may be (collectively, the “Lien
Searches”).    Borrowers 15.    Fully-executed copies of the UCC-3 Termination
Statements and any other releases that may be necessary to satisfy any and all
existing liens on the assets of the Loan Parties or the Sellers or disclosed by
the Lien Searches which are not permitted pursuant to the terms of the Credit
Agreement (including, payoff letters, if applicable), all in form and substance
satisfactory to the Agent and the Lead Arranger.    Borrowers/
Agent 16.    Closing Date Borrowing Base Certificate of the Borrowers.   
Borrowers 17.    Inventory Appraisal conducted by an appraiser selected by the
Agent, with results in form and substance satisfactory to the Agent.    Agent/
Borrowers 18.    Machinery and Equipment Appraisal (fair market value) with
respect to North Jackson’s machinery and equipment located at the Mortgaged
Premises, conducted by an appraiser selected by the Agent, with results in form
and substance satisfactory to the Agent.    Agent/ Borrowers 19.    Field Audit
of the Borrowers conducted by examiners selected by the Agent, with results in
form and substance satisfactory to the Agent.    Agent/ Borrowers 20.   
Evidence of Hazard and Liability Insurance of the Loan Parties at each of their
respective locations in accordance with the terms of the Credit Agreement, the
Security Agreement and the Mortgage, along with endorsements naming the Agent as
additional insured, lender loss payee and mortgagee (including evidence that no
part of the Mortgaged Premises is located in a flood plain or, if so, flood
insurance).    Borrowers



--------------------------------------------------------------------------------

21.    Opinions of Counsel to the Loan Parties (including local counsel
opinions), in form and substance satisfactory to the Agent, the Lead Arranger
and the Lenders.    Borrowers 22.    Officer’s Certificate regarding no Event of
Default or Potential Default, compliance with covenants, no material adverse
change and the accuracy of representations and warranties, etc.    Borrowers 23.
   Side Letter, by and among the Loan Parties and the Agent.    Agent



--------------------------------------------------------------------------------

EXHIBIT 8.3.3

FORM OF

COMPLIANCE CERTIFICATE

                    , 201    

PNC Bank, National Association,

as Administrative Agent

Three PNC Plaza

255 Fifth Avenue

Pittsburgh, PA 15222

Ladies and Gentlemen:

I refer to the Credit Agreement, dated as of August 18, 2011, by and among
Universal Stainless & Alloy Products, Inc., a Delaware corporation
(“Universal”), Dunkirk Specialty Steel, LLC, a Delaware limited liability
company (“Dunkirk”), North Jackson Specialty Steel, LLC, a Delaware limited
liability company (“North Jackson”) (Universal, Dunkirk, and North Jackson are
each, a “Borrower” and collectively, the “Borrowers”), the Guarantors (as
defined therein) party thereto, PNC Bank, National Association (“PNC Bank”) and
various other financial institutions from time to time (PNC Bank and such other
financial institutions are each a “Lender” and collectively, the “Lenders”), and
PNC Bank, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), as amended by that certain (i) First Amendment to
Credit Agreement, dated March 19, 2012, by and among the Borrowers, the
Guarantors party thereto, the Lenders party thereto and the Administrative
Agent, (ii) Second Amendment to Credit Agreement, dated March 29, 2013, and
(iii) Third Amendment to Credit Agreement, dated November 7, 2013, by and among
the Borrowers, the Guarantors party thereto, the Lenders party thereto and the
Administrative Agent (as may be further amended, modified, supplemented or
restated from time to time, the “Credit Agreement”). Unless otherwise defined
herein, terms defined in the Credit Agreement are used herein with the same
meanings.

I, the             [Chief Executive Officer/President/Chief Financial
Officer/Treasurer or Assistant Treasurer] of each Borrower, do hereby certify on
behalf of the Borrowers as of the             [quarter/year] ended             ,
201            (the “Report Date”), as follows:

1. CHECK ONE:

 

  ¨

The annual financial statements of Universal and its Subsidiaries, consisting of
an audited consolidated balance sheet and related audited consolidated
statements of income, stockholders’ equity and cash flows being delivered to the
Administrative Agent and the Lenders with this Compliance Certificate (a) are
all in reasonable detail and set forth in comparative form the financial
statements as of the end of and for the preceding fiscal year, and (b) comply



--------------------------------------------------------------------------------

  with the reporting requirements for such financial statements as set forth in
Section 8.3.2 [Annual Financial Statements] of the Credit Agreement.

OR

 

  ¨ The quarterly unaudited financial statements of Universal and its
Subsidiaries, consisting of a consolidated balance sheet and related
consolidated statements of income, stockholders’ equity and cash flows being
delivered to the Administrative Agent and the Lenders with this Compliance
Certificate (a) are all in reasonable detail and have been prepared in
accordance with GAAP, consistently applied (subject to normal year-end audit
adjustments), and set forth in comparative form the respective financial
statements for the corresponding date and period in the previous fiscal year,
and (b) comply with the reporting requirements for such financial statements as
set forth in Section 8.3.1 [Quarterly Financial Statements] of the Credit
Agreement.

2. The representations and warranties of the Loan Parties contained in Section 6
[Representations and Warranties] of the Credit Agreement and in each of the
other Loan Documents to which they are a party are true and correct in all
respects with the same effect as though such representations and warranties had
been made on and as of the Report Date (except representations and warranties
which relate solely to an earlier date or time, which representations and
warranties were true and correct in all respects on and as of the specific dates
or times referred to therein).

3. In accordance with Section 6.2 [Updates to Schedules] of the Credit
Agreement, attached hereto as Exhibit A are updates to the schedules to the
Credit Agreement (the “Updated Schedules”). Notwithstanding the foregoing, the
Borrowers hereby acknowledge and agree that no schedule shall be deemed to have
been amended, modified or superseded by the Updated Schedules, nor shall any
breach of warranty or representation resulting from the inaccuracy or
incompleteness of any such Schedule be deemed to have been cured by the Updated
Schedules, unless and until the Required Lenders, in their commercially
reasonable discretion, shall have accepted in writing the Updated Schedules.

4. No Event of Default or Potential Default has occurred and is continuing on
the Report Date.

[NOTE: If any Event of Default or Potential Default has occurred and is
continuing, set forth on an attached sheet the nature thereof and the action
which the Loan Parties have taken, are taking or propose to take with respect
thereto.]

5. Indebtedness (Section 8.2.1(iii)). Indebtedness of the Loan Parties and their
Subsidiaries with respect to Purchase Money Security Interests and capitalized
leases, in the aggregate, as of the Report Date is $            , which does not
exceed Ten Million and 00/100 Dollars ($10,000,000.00) in the aggregate for all
such Indebtedness.

6. Indebtedness (Section 8.2.1(vii)). Unsecured Indebtedness of the Loan Parties
and their Subsidiaries, in the aggregate, as of the Report Date is
$            , which is Indebtedness



--------------------------------------------------------------------------------

other than the Indebtedness permitted by clauses (i) through (vi) of
Section 8.2.1 of the Credit Agreement, which is not more than the permitted
maximum of Five Million and 00/100 Dollars ($5,000,000.00) in the aggregate at
any time outstanding.

7. Subsidiaries, Partnerships and Joint Ventures. The aggregate investment by
the Loan Parties or any of them in all Joint Ventures as of the Report Date is
$            , which is not more than the permitted maximum of Fifteen Million
and 00/100 Dollars ($15,000,000.00) at any time.

8. Minimum Fixed Charge Coverage Ratio (Section 8.2.17). The Fixed Charge
Coverage Ratio for the period equal to the             [select one: two
(2)/three (3)/four (4)] consecutive fiscal quarters ending as of the Report Date
is             to 1.0, which is not less than the required ratio for such
period, as follows (select one):

¨        1.00 to 1.00, calculated as of September 30, 2013 for the four
(4) consecutive fiscal quarters then ended.

OR

¨        1.00 to 1.00, calculated as of June 30, 2014 for the two
(2) consecutive fiscal quarters then ended.

OR

¨        1.00 to 1.00, calculated as of September 30, 2014 for the three
(3) consecutive fiscal quarters then ended.

OR

¨        1.10 to 1.00, calculated as of December 31, 2014 and the end of each
fiscal quarter thereafter, in each case for the four (4) consecutive fiscal
quarters then ended.

(A) Consolidated EBITDA for the period equal to the four (4) consecutive fiscal
quarters ending as of the Report Date equals $            (the calculation of
which is set forth in the attached spreadsheet).

(B) Fixed Charges for the period equal to the four (4) consecutive fiscal
quarters ending as of the Report Date equals $            (the calculation of
which is set forth in the attached spreadsheet).

(C) the ratio of item 8(A) to item 8(B) equals the Fixed Charge Coverage Ratio.



--------------------------------------------------------------------------------

9. Maximum Leverage Ratio (Section 8.2.18). The Leverage Ratio for the period
equal to the four (4) consecutive fiscal quarters ending as of the Report Date
is             to 1.0, which is not greater than the permitted ratio for such
period, if applicable, as follows (select one):

¨        3.75 to 1.00, calculated as of December 31, 2014 and March 31, 2015.

OR

¨        3.50 to 1.00, calculated as of June 30, 2015 and September 30, 2015.

OR

¨        3.25 to 1.00, calculated as of December 31, 2015.

OR

¨        3.00 to 1.00, calculated as of March 31, 2016 and the end of each
fiscal quarter thereafter.

(A) Senior Indebtedness as of the Report Date equals $            (the
calculation of which is set forth in the attached spreadsheet).

(B) Consolidated EBITDA for the period equal to the four (4) consecutive fiscal
quarters ending as of the Report Date equals $            (the calculation of
which is set forth in the attached spreadsheet).

(C) The ratio of item 9(A) to item 9(B) equals the Leverage Ratio.

10. Minimum Consolidated EBITDA (Section 8.2.19). Consolidated EBITDA for the
period equal to the four (4) consecutive fiscal quarters ending as of the Report
Date is $            , which is not less than the required amount, if
applicable, as follows (select one).

¨        Eighteen Million and 00/100 Dollars ($18,000,000.00), calculated as of
September 30, 2013.

OR

¨        Twelve Million and 00/100 Dollars ($12,000,000.00), calculated as of
December 31, 2013.

OR

¨        Twelve Million and 00/100 Dollars ($12,000,000.00), calculated as of
March 31, 2014 and June 30, 2014.

OR

¨        Fourteen Million and 00/100 Dollars ($14,000,000.00), calculated as of
September 30, 2014.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned have
executed this Compliance Certificate this             day of             ,
201    .

 

     BORROWERS: WITNESS:     

Universal Stainless & Alloy Products, Inc.,

a Delaware corporation

By:                                                                  
             

Name:                                                                           

 

                

  

By:                                                                  
                          (SEAL)

Name:                                                                          
                           

Title:                                                                          
                              

WITNESS:     

Dunkirk Specialty Steel, LLC,

a Delaware limited liability company

By:                                                                  
             

Name:                                                                           

    

By:                                                                  
                          (SEAL)

Name:                                                                          
                           

Title:                                                                          
                              

WITNESS:     

North Jackson Specialty Steel, LLC,

a Delaware limited liability company

By:                                                                  
             

Name:                                                                           

    

By:                                                                  
                          (SEAL)

Name:                                                                          
                           

Title:                                                                          
                              



--------------------------------------------------------------------------------

EXHIBIT A

[see attached]



--------------------------------------------------------------------------------

SPREADSHEET

[see attached]



--------------------------------------------------------------------------------

EXHIBIT 8.3.4

FORM OF

BORROWING BASE CERTIFICATE

This Borrowing Base Certificate (the “Certificate”) is delivered pursuant to
Section 8.3.4 of the Credit Agreement, dated August 18, 2011, as amended by that
certain (i) First Amendment to Credit Agreement, dated March 19, 2012,
(ii) Second Amendment to Credit Agreement, dated March 29, 2013, and (iii) Third
Amendment to Credit Agreement, dated November 7, 2013 (as the same may hereafter
be further amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Universal Stainless & Alloy
Products, Inc., a Delaware corporation (“Universal”), Dunkirk Specialty Steel,
LLC, a Delaware limited liability company (“Dunkirk”), North Jackson Specialty
Steel, LLC, a Delaware limited liability company (“North Jackson”) (Universal,
Dunkirk, and North Jackson are each, a “Borrower” and collectively, the
“Borrowers”), the Guarantors (as defined therein) party thereto, PNC Bank,
National Association (“PNC Bank”) and various other financial institutions from
time to time (PNC Bank and such other financial institutions are each a “Lender”
and collectively, the “Lenders”), and PNC Bank, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”). Unless otherwise defined
herein, capitalized terms used herein have the meanings provided in the Credit
Agreement.

The undersigned hereby certifies that [he/she] is the [President] [Chief
Financial Officer] [Chief Executive Officer] of each Borrower and that, as such,
[he/she] is authorized to execute this Certificate on behalf of each Borrower
and further certifies that:

For purposes of this Certificate, the date for which the Borrowing Base is being
calculated is             , 201     (the “Calculation Date”).

1. The calculation of the Borrowing Base is attached hereto as Exhibit A.

2. As of the Calculation Date, the Revolving Facility Usage on such date does
not (and, after giving effect to any Loan or Letter of Credit being requested in
conjunction with the delivery of this Certificate, will not) exceed the lesser
of (a) the Revolving Credit Commitments and (b) the Borrowing Base.

3. All Accounts set forth herein as Qualified Accounts meet each of the
requirements of Qualified Accounts as set forth in the Credit Agreement. All
Inventory set forth herein as Qualified Inventory meet each of the requirements
of Qualified Inventory as set forth in the Credit Agreement.

[INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set [his/her] hand this
            day of             , 201    .

 

     BORROWERS: WITNESS:     

Universal Stainless & Alloy Products, Inc.,

a Delaware corporation

By:                                                                  
             

Name:                                                                           

 

                

  

By:                                                                  
                          (SEAL)

Name:                                                                          
                           

Title:                                                                          
                              

WITNESS:     

Dunkirk Specialty Steel, LLC,

a Delaware limited liability company

By:                                                                  
             

Name:                                                                           

    

By:                                                                  
                          (SEAL)

Name:                                                                          
                           

Title:                                                                          
                              

WITNESS:     

North Jackson Specialty Steel, LLC,

a Delaware limited liability company

By:                                                                  
             

Name:                                                                           

    

By:                                                                  
                          (SEAL)

Name:                                                                          
                           

Title:                                                                          
                              



--------------------------------------------------------------------------------

EXHIBIT A

BORROWING BASE

(see attached)



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

PRICING GRID

VARIABLE PRICING AND LETTER OF CREDIT FEES

BASED ON LEVERAGE RATIO

 

Level

  

Leverage Ratio

   Letter of
Credit Fee     Revolving
Credit Base
Rate Spread     Term Loan Base
Rate  Spread     Revolving
Credit LIBOR
Rate Spread     Term Loan
LIBOR Rate
Spread   I    Less than 1.5 to 1.0      1.50 %      .50 %      .50 %      1.50
%      1.50 %  II    Greater than or equal to 1.5 to 1.0 but less than 2.25 to
1.0      1.75 %      .75 %      .75 %      1.75 %      1.75 %  III    Greater
than or equal to 2.25 to 1.0 but less than 3.0 to 1.0      2.00 %      1.00 %   
  1.00 %      2.00 %      2.00 %  IV    Greater than or equal to 3.0 to 1.0 but
less than 3.5 to 1.0      2.25 %      1.25 %      1.25 %      2.25 %      2.25
%  V    Greater than or equal to 3.5 to 1.0 but less than 4.0 to 1.0      2.50
%      1.50 %      1.50 %      2.50 %      2.50 %  VI    Greater than or equal
to 4.0 to 1.0 but less than 4.5 to 1.0      3.00 %      2.00 %      2.00 %     
3.00 %      3.00 %  VII    Greater than or equal to 4.5 to 1.0      3.50 %     
2.50 %      2.50 %      3.50 %      3.50 % 

For purposes of determining the Applicable Margin and the Applicable Letter of
Credit Fee Rate:

(a) The Applicable Margin and the Applicable Letter of Credit Fee Rate shall be
determined on the Closing Date based on the Leverage Ratio computed on such date
pursuant to the Closing Compliance Certificate.

(b) The Applicable Margin and the Applicable Letter of Credit Fee Rate shall be
recomputed as of the end of each fiscal quarter ending after the Closing Date
based on the Leverage Ratio as of such quarter end. Any increase or decrease in
the Applicable Margin or the Applicable Letter of Credit Fee Rate computed as of
a quarter end shall be effective on the date



--------------------------------------------------------------------------------

on which the Compliance Certificate evidencing such computation is due to be
delivered under Section 8.3.3 [Certificate of Universal]. If a Compliance
Certificate is not delivered when due in accordance with such Section 8.3.3,
then the rates in Level VII shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
and shall remain in effect until the date on which such Compliance Certificate
is delivered.

(c) If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, the Loan Parties or the
Lenders determine that (i) the Leverage Ratio as calculated by the Loan Parties
as of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrowers shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to any Loan Party under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the Issuing Lender, as the case may be, under Section 2.8 [Letter of
Credit Subfacility] or 4.3 [Interest After Default] or 9 [Default]. The
Borrowers’ obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.



--------------------------------------------------------------------------------

SCHEDULE 1.1(D)

QUALIFIED ACCOUNTS

Upon delivery to the Administrative Agent of each Schedule of Accounts, the
Administrative Agent shall make a determination, in its Permitted Discretion, as
to which Accounts listed thereon shall be deemed Qualified Accounts. An Account
of any Borrower shall not be considered a Qualified Account unless the
Administrative Agent determines, in its Permitted Discretion, that such Account
has met the following minimum requirements:

(i) the Account represents a complete bona fide transaction for goods sold and
delivered or services rendered (but excluding any amounts in the nature of a
service charge added to the amount due on an invoice because the invoice has not
been paid when due) which requires no further act under any circumstances on the
part of such Borrower to make such Account payable by the Account Debtor; the
Account arises from an arm’s-length transaction in the ordinary course of such
Borrower’s business between such Borrower and an Account Debtor which is not an
Affiliate of any Borrower or an officer, stockholder or employee of the Borrower
or any Affiliate of any Borrower, or a member of the family of an officer,
stockholder or employee of any Borrower or any Affiliate of any Borrower;

(ii) the Account shall not (a) be or have been unpaid more than ninety (90) days
from the invoice date, (b) be delinquent more than sixty (60) days, or (c) be
payable by an Account Debtor (1) more than fifty percent (50%) of whose Accounts
from such Account Debtor are not deemed Qualified Accounts hereunder, or
(2) whose Accounts constitute, in the Administrative Agent’s Permitted
Discretion, an unduly high percentage of the aggregate amount of all outstanding
Accounts;

(iii) all covenants, representations and warranties contained in this Agreement
with respect to such Account has been complied with;

(iv) the goods or services the sale of which gave rise to the Account were
shipped or delivered or provided to the Account Debtor on an absolute sale basis
and not on a bill and hold sale basis, a consignment sale basis, a guaranteed
sale basis, a sale or return basis, or on the basis of any other similar
understanding, and no part of such goods has been returned or rejected;

(v) the Account is not evidenced by chattel paper or an instrument of any kind;

(vi) the Account Debtor with respect to the Account (a) is Solvent, (b) is not
the subject of any bankruptcy or insolvency proceedings of any kind or of any
other proceeding or action, threatened or pending, which might have a materially
adverse effect on its business, and (c) is not, in the Permitted Discretion of
the Administrative Agent, deemed ineligible for credit for other reasons
(including, without limitation, unsatisfactory past experiences of the Borrowers
or any of the Lenders with the Account Debtor or unsatisfactory reputation of
the Account Debtor);



--------------------------------------------------------------------------------

(vii) (a) the Account Debtor is not located outside the continental United
States of America and Canada or (b) if the Account Debtor is located outside the
continental United States and Canada, the Account is supported by a letter of
credit or FICA insurance deemed adequate and acceptable by the Administrative
Agent; provided, however, notwithstanding the foregoing, otherwise Qualified
Accounts where the Account Debtor is located outside the continental United
States and Canada and is not supported by a letter of credit or FICA insurance
deemed adequate and acceptable by the Administrative Agent shall only be
excluded from Qualified Accounts to the extent they exceed, singularly or in the
aggregate, an amount equal to Five Million and 00/100 Dollars ($5,000,000.00);

(viii) (a) the Account Debtor is not the government of the United States of
America, or any state, department, agency or instrumentality thereof, or (b) if
the Account Debtor is an entity mentioned in clause (vii)(a), the Federal
Assignment of Claims Act (or applicable similar legislation) has been fully
complied with so as to validly perfect the Administrative Agent’s Prior Security
Interest to the Administrative Agent’s satisfaction; provided, however,
notwithstanding the foregoing, otherwise Qualified Accounts where the Account
Debtor is the government of the United States of America, or any state,
department, agency or instrumentality thereof and the Federal Assignment of
Claims Act (or applicable similar legislation) has not been fully complied with
so as to validly perfect the Administrative Agent’s Prior Security Interest to
the Administrative Agent’s satisfaction shall only be excluded from Qualified
Accounts to the extent they exceed, singularly or in the aggregate, Two Million
and 00/100 Dollars ($2,000,000.00);

(ix) the Account is a valid, binding and legally enforceable obligation of the
Account Debtor with respect thereto and is not subject to any dispute,
condition, contingency, offset, recoupment, reduction, claim for credit,
allowance, adjustment, counterclaim or defense on the part of such Account
Debtor, and no facts exist which may provide a basis for any of the foregoing in
the present or future;

(x) the Account is subject to the Administrative Agent’s Prior Security Interest
and is not subject to any other Lien, claim, encumbrance or security interest
whatsoever;

(xi) the Account is evidenced by an invoice or other documentation and arises
from a contract which is in form and substance satisfactory to the
Administrative Agent;

(xii) the Borrowers have observed and complied with all laws of the state in
which the Account Debtor or the Account is located which, if not observed and
complied with, would deny to the Borrowers access to the courts of such state;

(xiii) the Account is not subject to any provision prohibiting its assignment or
requiring notice of or consent to such assignment;

(xiv) the goods giving rise to the Account were not, at the time of sale
thereof, subject to any Lien or encumbrance except the Administrative Agent’s
Prior Security Interest;

(xv) the Account is payable in freely transferable Dollars; and

(xvi) the Account is not, or should not be, disqualified for any other reason
generally accepted in the commercial finance business.



--------------------------------------------------------------------------------

In addition to the foregoing requirements, Accounts of any Account Debtor which
are otherwise Qualified Accounts shall be reduced to the extent of any accounts
payable (including, without limitation, the Administrative Agent’s estimate of
any contingent liabilities) by any Borrower to such Account Debtor (“Contras”);
provided that the Administrative Agent, in its sole discretion, may determine
that none of the Accounts in respect to such Account Debtor shall be Qualified
Accounts in the event that there exists an unreasonably large amount of payables
owing to such Account Debtor.

Notwithstanding the qualification standards specified above, upon prior notice
to the Borrowing Agent, the Administrative Agent may at any time or from time to
time revise such qualification standards or, in its Permitted Discretion,
determine that one or more Accounts are not eligible to be Qualified Accounts.



--------------------------------------------------------------------------------

SCHEDULE 1.1(E)

QUALIFIED INVENTORY

Upon delivery to the Administrative Agent of each Schedule of Inventory, the
Administrative Agent shall make a determination, in its Permitted Discretion, as
to which Inventory listed thereon shall be deemed Qualified Inventory. Inventory
held by any Borrower shall not be considered Qualified Inventory unless the
Administrative Agent determines, in its Permitted Discretion, that such
Inventory has met the following minimum requirements:

(i) the Inventory is either (a) finished goods; (b) raw materials other than
supplies (except supplies used exclusively as part of the manufacturing process
for the production of finished goods); or (c) work-in-process, in each case of a
type held for sale in the ordinary course of such Borrower’s business; but
excluding in all cases any goods which have been shipped, delivered, sold by,
purchased by or provided to such Borrower on a bill and hold, consignment sale,
guaranteed sale, or sale or return basis, or any other similar basis or
understanding other than an absolute sale;

(ii) the Inventory is of good and merchantable quality;

(iii) the Inventory is located on premises listed on Exhibit B to the Security
Agreement and, with respect to inventory locations at facilities leased to any
of the Borrowers, the Administrative Agent has received a Landlord’s Waiver in
form and substance acceptable to the Administrative Agent; provided that
Inventory in an aggregate amount not to exceed Five Million and 00/100 Dollars
($5,000,000.00) at any time that would otherwise be excluded pursuant to this
clause (iii) shall be included as Qualified Inventory, subject to the
Administrative Agent’s and/or Required Lenders’ ability to institute rent
reserves in accordance with the terms of this Agreement;

(iv) the Inventory is not stored with a bailee, warehouseman, consignee or
similar party unless such Borrower has caused such bailee, warehouseman,
consignee or similar party to issue and deliver to the Administrative Agent, in
form and substance acceptable to the Administrative Agent, warehouse receipts or
similar type documentation therefor in the Administrative Agent’s name or a lien
waiver agreement or similar type documentation;

(v) the Inventory is subject to the Administrative Agent’s’ Prior Security
Interest and is not subject to any other Lien;

(vi) the Inventory has not been manufactured in violation of any federal minimum
wage or overtime laws, including, without limitation, the Fair Labor Standards
Act, 29 U.S.C. § 215(a)(1);

(vii) the Inventory has not been manufactured in violation of any standards
imposed by any Official Body which has regulatory authority over such Inventory
or the use or sale thereof;



--------------------------------------------------------------------------------

(viii) the Inventory is not subject to a license agreement or other agreement
that limits, conditions or restricts any Borrower’s or the Administrative
Agent’s right to sell or otherwise dispose of such Inventory;

(ix) the Inventory does not breach any of the representations or warranties
pertaining to Inventory of such Borrower set forth in this Agreement or in any
of the other Loan Documents;

(x) the Inventory does not consist of any gross profit mark-up in connection
with the sale and distribution thereof to any division of any Borrower or to any
Affiliate of such Borrower;

(xi) the Inventory is covered by casualty insurance as required by terms of this
Agreement reasonably acceptable to the Administrative Agent; and

(xii) the Inventory is not, and should not be, disqualified for any other reason
generally accepted in the commercial finance business.

Notwithstanding the qualification standards specified above, upon prior notice
to the Borrowing Agent, the Administrative Agent may at any time or from time to
time revise such qualification standards or, in its Permitted Discretion,
determine that certain Inventory is not eligible to be Qualified Inventory.